                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CHRISTOPHER MILLER,
ADC #109083                                                                  PLAINTIFF

V.                          CASE NO. 3:19-CV-260-KGB-BD

SUSAN COX                                                                  DEFENDANT

                                        ORDER

      Christopher Miller, an inmate at the Poinsett County Detention Center, filed this

civil rights lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Docket entry

#2) He claims that Defendant Cox failed to provide him adequate medical treatment. Mr.

Miller has stated a constitutional claim against Defendant Cox in her individual capacity,

although he sued her in her official capacity only. Accordingly, the Court provided Mr.

Miller an opportunity to file an amended complaint to clarify in what capacity he is suing

Defendant Cox. (#4) Mr. Miller has now filed his amended complaint. (#5) Although Mr.

Miller does not explicitly state in his amended complaint that he is suing Defendant Cox

in her individual capacity, Mr. Miller clearly intends to sue Defendant Cox in her

individual capacity. Accordingly, service is now proper for Defendant Cox.

      The Clerk of Court is directed to prepare a summons for Defendant Cox. The

United States Marshal is directed to serve a copy of the complaint (#2), the amended

complaint (#5), and a summons for Defendant Cox without requiring prepayment of fees

and costs or security. Service for Defendant Cox should be through the Poinsett County

Detention Center, 1500 Justice Drive, Harrisburg, Arkansas 72432.
IT IS SO ORDERED, this 10th day of October, 2019.


                                 ___________________________________
                                 UNITED STATES MAGISTRATE JUDGE




                                  2
